REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to automating a biomechanical evaluation process, including a range of motion assessment, and providing recommended exercises to improve physiological inefficiencies of a user.

Prior art for was found for the claims as follows:
Re. Claim 1,
Domeika et al., (US 2019/0038181 A1) disclose the following limitations: 
A system for human motion detection and tracking, the system (Domeika: Fig. 1, element 100; Abstract & Paras. [0025], [0038]) comprising: 
a programming interface (124) configured to communicate with a smart device (130), the smart device including a housing securing an optical sensing instrument (120), a processor, non-transitory memory, and storage therein, the smart device including a busing architecture (Fig. 1, 128) communicatively interconnecting the optical sensing instrument, the processor, the non-transitory memory, and the storage (Domeika: Fig. 1; Paras. [0025], [0028], [0032] disclose a neural compute stick 124 configured to communicate with computer system 130, which is coupled to a scanning area 122 and houses cameras 120, a processor, memory, and storage. The elements communicate with each other using a busing architecture 128 interconnecting the respective elements); and 
the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed by the processor, cause the system to:
capture, via the optical sensing instrument (120), an image frame relative to a user in a line-of-sight with the optical sensing instrument (i.e., capture using a single camera), the image frame including at each image element monoptic coordinate values (i.e., generates monoptic coordinates using the single camera), the user being at a known location, the user performing a known movement (Domeika: Fig. 1 & Paras. [0018]-[0019], [0041] disclose the camera 120 capturing a depth image or 3D point cloud for each limb or image element and each image element representing a coordinate value based on the 3D coordinate system (i.e., x, y, and z).). 
Perez (US 2011/0298827 A1) disclose convert the image frame into a designated image frame format, provide the designated image frame format to a pose estimator, (Perez: Para. [0061] discloses the processor 80 receiving depth image data, storing the data in a specified format in memory 82, determining whether a suitable target may be included in the depth image, converting the suitable target into a skeletal representation or other type of model of the target, or any other suitable instruction.).
Russell et al., (US 2002/0135581 A1) disclose receive a two-dimensional dataset from the pose estimator, convert, using inverse kinematics, the two-dimensional dataset into a three-dimensional dataset, the three-dimensional dataset including joint positions (Russell: Paras. [0027]-[0028] disclose receiving 2D image coordinates, convert, using inverse kinematics, the 2D image coordinates into 3D image coordinates, the 3D image coordinates including a joint positions.), and 
calculate, using the three-dimensional dataset, a position of each of a respective plurality of body parts in the image frame (Russell: Paras. [0027]-[0028] disclose using the 3D image coordinate dataset to calculate a position of each body part in the image frame by mapping the coordinates to each body part.).
Rehg et al., (US 6,269,172 B1) disclose the three-dimensional dataset including a time-independent plurality of static joint positions and using the three-dimensional dataset in a non-time domain manner (Rehg: Col. 5, ll. 46-60 & Col. 9 ll. 25-48 disclose using a 3D model representing static [i.e., non-time or time-independent domain] template information that includes the limbs of a human figure.).

Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.









Re. Claim 18,
Domeika et al., (US 2019/0038181 A1) disclose the following limitations:
A system for human motion detection and tracking, the system (Domeika: Fig. 1, element 100; Abstract & Paras. [0025], [0038]) comprising: 
a programming interface (124) configured to communicate with a smart device (130), the smart device including a housing securing an optical sensing instrument (120), a processor, non-transitory memory, and storage therein, the smart device including a busing architecture (Fig. 1, 128) communicatively interconnecting the optical sensing instrument, the processor, the non-transitory memory, and the storage (Domeika: Fig. 1; Paras. [0025], [0028], [0032] disclose a neural compute stick 124 configured to communicate with computer system 130, which is coupled to a scanning area 122 and houses cameras 120, a processor, memory, and storage. The elements communicate with each other using a busing architecture 128 interconnecting the respective elements); 
the non-transitory memory accessible to the processor, the non-transitory memory including first processor-executable instructions that, when executed by the processor, cause the system to: 
capture, via the optical sensing instrument (120), an image frame relative to a user in a line-of-sight with the optical sensing instrument (i.e., capture using a single camera), the image frame including at each image element monoptic coordinate values (i.e., generates monoptic coordinates using the single camera), the user being at a known location, the user performing a known movement (Domeika: Fig. 1 & Paras. [0018]-[0019], [0041] disclose the camera 120 capturing a depth image or 3D point cloud for each limb or image element and each image element representing a coordinate value based on the 3D coordinate system (i.e., x, y, and z).), 
Perez (US 2011/0298827 A1) disclose convert the image frame into a designated image frame format, provide the designated image frame format to a pose estimator, (Perez: Para. [0061] discloses the processor 80 receiving depth image data, storing the data in a specified format in memory 82, determining whether a suitable target may be included in the depth image, converting the suitable target into a skeletal representation or other type of model of the target, or any other suitable instruction.).
Russell et al., (US 2002/0135581 A1) disclose receive a two-dimensional dataset from the pose estimator, convert, using inverse kinematics, the two-dimensional dataset into a three-dimensional dataset, the three-dimensional dataset including joint positions (Russell: Paras. [0027]-[0028] disclose receiving 2D image coordinates, convert, using inverse kinematics, the 2D image coordinates into 3D image coordinates, the 3D image coordinates including a joint positions.), and 
(Russell: Paras. [0027]-[0028] disclose using the 3D image coordinate dataset to calculate a position of each body part in the image frame by mapping the coordinates to each body part.).
Rehg et al., (US 6,269,172 B1) disclose the three-dimensional dataset including a time-independent plurality of static joint positions (Rehg: Col. 5, ll. 46-60 & Col. 9 ll. 25-48 disclose using a 3D model representing static [i.e., time-independent] template information that includes the limbs of a human figure.).
























Re. Claim 20,
Domeika et al., (US 2019/0038181 A1) disclose the following limitations:
A system for human motion detection and tracking, the system (Domeika: Fig. 1, element 100; Abstract & Paras. [0025], [0038]) comprising: 
a programming interface (124) configured to communicate with a smart device (130), the smart device including a housing securing an optical sensing instrument (120), a processor, non-transitory memory, and storage therein, the smart device including a busing architecture (Fig. 1, 128) communicatively interconnecting the optical sensing instrument, the processor, the non-transitory memory, and the storage (Domeika: Fig. 1; Paras. [0025], [0028], [0032] disclose a neural compute stick 124 configured to communicate with computer system 130, which is coupled to a scanning area 122 and houses cameras 120, a processor, memory, and storage. The elements communicate with each other using a busing architecture 128 interconnecting the respective elements); and 
the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed by the processor, cause the system to:
capture, via the optical sensing instrument (120), an image frame relative to a user in a line-of-sight with the optical sensing instrument (i.e., capture using a single camera), the image frame including at each image element monoptic coordinate values (i.e., generates monoptic coordinates using the single camera), the user being at a known location, the user performing a known movement (Domeika: Fig. 1 & Paras. [0018]-[0019], [0041] disclose the camera 120 capturing a depth image or 3D point cloud for each limb or image element and each image element representing a coordinate value based on the 3D coordinate system (i.e., x, y, and z).).
Perez (US 2011/0298827 A1) disclose convert the image frame into a designated image frame format, provide the designated image frame format to a pose estimator, the pose estimator having a plurality of probability distribution models for the designated image frame format (Perez: Paras. [0061], [0100], [0105] disclose the processor 80 receiving depth image data, storing the data in a specified format in memory 82, determining whether a suitable target may be included in the depth image, converting the suitable target into a skeletal representation or other type of model of the target and the depth map or depth image data is scanned to determine the location of each body part and can be updated to include a probability that a pixel is associated with a particular virtual body part in the model and the model rasterized with synthetic depth images.)., 
Russell et al., (US 2002/0135581 A1) disclose receive a two-dimensional dataset from the pose estimator, convert, using inverse kinematics, the two-dimensional dataset into a three-dimensional dataset, the three-dimensional dataset including joint positions (Russell: Paras. [0027]-[0028] disclose receiving 2D image coordinates, convert, using inverse kinematics, the 2D image coordinates into 3D image coordinates, the 3D image coordinates including a joint positions.), and 
calculate, using the three-dimensional dataset, a position of each of a respective plurality of body parts in the image frame (Russell: Paras. [0027]-[0028] disclose using the 3D image coordinate dataset to calculate a position of each body part in the image frame by mapping the coordinates to each body part.).
	Rehg et al., (US 6,269,172 B1) disclose the three-dimensional dataset including a time-independent plurality of static joint positions (Rehg: Col. 5, ll. 46-60 & Col. 9 ll. 25-48 disclose using a 3D model representing static [i.e., time-independent] template information that includes the limbs of a human figure.).

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 1] “… the three-dimensional dataset including a time-independent plurality of static joint positions … using the three-dimensional dataset in a non-time domain manner …”. [Claim 18] “… the three-dimensional dataset including a time-independent plurality of static joint positions … the non-transitory memory accessible to the processor, the non-transitory memory including second processor-executable instructions that, when executed by the processor, cause the system to: define a horizontal axis and a vertical axis in the two-dimensional dataset, fix an intersection of the two-dimensional dataset and the horizontal axis as a start of a kinematic chain, and calculate variable joint parameters required to place ends of the kinematic chain in a given position and orientation relative to the start of the kinematic chain.”. [Claim 20] “… the three-dimensional dataset including a time-independent plurality of static joint positions … the non-transitory memory accessible to the processor, the non-transitory memory including second processor-executable instructions relative to the inverse kinematics that, when executed by the processor, cause the system to: define a horizontal axis and a vertical axis in the two-dimensional dataset, fix an intersection of the two-dimensional dataset and the horizontal axis as a start of a kinematic chain, and calculate variable joint parameters required to place ends of the kinematic chain in a given position and orientation relative to the start of the kinematic chain.”. The features are not found or suggested in the prior art.
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 01-06-2022